PER CURIAM.
This day came L. W. Perry, trustee in bankruptcy of- Bruce Sewing Machine Company, appellant, by bis counsel, R. N. McConnell, and moves the court for an order docketing this cause on appeal and for an order dismissing the appeal with no costs to either party, and, the court being fully advised in the premises, and it appearing that the appellee by stipulation of its' counsel of record, has agreed that said cause be dismissed without costs to either party, does hereby order that this cause be docketed by the clerk of this court and that the said appeal be dismissed with no costs to either party.